Citation Nr: 1613676	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  08-32 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative joint disease, thoracic and lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active military service from July 1971 to July 1975, February 1997 to August 1997, August 1998 to May 1999, October 1999 to September 2000, October 2000 to September 2001, October 2001 to March 2002, October 2002 to August 2004, and February 2005 to August 2005. 

This appeal comes to the Board of Veterans' Appeals  (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In February 2015, the Board remanded the claim for additional development. 

In June 2010, the Veteran provided testimony at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  In August 2014, the appellant was notified that he is entitled to another hearing, however, he declined to have another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014 & Supp. 2015).  A transcript of the hearing is of record.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's service-connected degenerative joint disease, thoracic and lumbar spine, is shown to have been productive of complaints of pain, and some limitation of motion, but not forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the thoracolumbar spine, or episodes of intervertebral disc syndrome having a total duration of at least 4 weeks during any 12 month period.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for service-connected degenerative joint disease, thoracic and lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative joint disease, thoracic and lumbar spine.  

With regard to the history of the disability in issue, the Veteran's service treatment records show complaints of back pain as of at least 1999, with findings that included thoracic spine kyphosis, and notations of low back pain.  His treatment included chiropractic treatment, physical therapy, and medication (primarily Mobic).  A June 2004 X-ray noted mild multilevel degenerative osteophytes throughout the thoracic spine, without evidence of vertebral body height loss or intervertebral disc space loss or fracture.  A September 2004 X-ray report contained an impression noting degenerative joint disease changes at L5-S1.  A July 2005 "report of medical history" shows that he indicated that he had symptoms that include recurrent back pain, and numbness and tingling, and that he used a back brace.  This report further indicates that his X-rays were consistent with DJD (degenerative joint disease).  See 38 C.F.R. § 4.1 (2015).

In September 2006, the RO granted service connection for " degenerative joint disease, thoracic and lumbar spine," evaluated as 20 percent disabling, with an effective date for service connection of December 28, 2005.   The Veteran has appealed the issue of entitlement to an initial evaluation in excess of 20 percent.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b). 

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), and DC 5242 (degenerative arthritis of the spine) (see also DC 5003), these disorders are rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that an evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Id.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes states that a 20 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

 A 40 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The evidence includes a June 2006 VA examination report which shows that the Veteran had forward flexion to 80 degrees (with pain at 60 degrees), extension to 20 degrees, lateral flexion to 35 degrees, bilaterally, and rotation to 45 degrees, bilaterally (with pain at the extremes of motion).  A November 2010 VA examination report shows that the Veteran had forward flexion to 50 degrees, extension to 15 degrees, left lateral flexion to 25 degrees, right lateral flexion to 20 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 20 degrees. 

The Board finds that the criteria for an initial evaluation in excess of 20 percent are not shown to have been met.  There are no range of motion findings of record to show that the Veteran's flexion is limited to 30 degrees or less, or that there is favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With regard to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an initial evaluation in excess of 20 percent is also not warranted.  The VA, private, and TriCare reports of record do not show incapacitating episodes due to IVDS.  The November 2010 VA examination report indicates that there were "monthly" incapacitating episodes during the past 12 months.  In February 2015, the Board remanded the claim for clarification of whether or not the Veteran has incapacitating episodes.  In an addendum, dated in July 2015, the examiner stated that he was unable to confirm the Veteran's statement, because there are no records listed of any incapacitating episodes and the Veteran is unsure of periods of episodes due to his illness.  Accordingly, the Veteran is not shown to have incapacitating episodes having a total duration of at least 4 weeks in any 12-month period, and an initial evaluation in excess of 20 percent is not warranted based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

With respect to possibility of entitlement to an increased initial evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  

An April 2007 X-ray report contains an impression of multilevel lumbar spine degenerative disc disease, L5 to S1 facet joint degenerative change with mild Grade I retrolisthesis of L5 on S1.

An April 2007 MRI (magnetic resonance imaging) study contains an impression of mild lower lumbar spondyloarthropathy.  

An August 2007 MRI study contains an impression noting small right paracentral disc protrusion at the T7-8 level and bi-lobe disc protrusion at the T8-9 level, right paracentral and right posterolaterally and left posterolaterally with abutment of the spinal cord, however, no significant cord compression is seen.  There is some encroachment on the neural foramina bilaterally at this level.  

A January 2008 MRI study notes a mild disc bulge at L4L5 which does not appear to produce significant lumbar stenosis or encroachment into the neural foramina.  

The June 2006 VA spine examination report shows the following: The Veteran complained of mild fatigue, stiffness, weakness, and spasm, and moderately decreased motion.  He was able to walk 1/4 of a mile.  On examination, posture and gait were normal.  There was no gibbus, kyphosis, lumbar flattening or lordosis, reverse lordosis, list, scoliosis, or ankylosis.  There was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Strength at the hips, knees, ankles, and great toes, was 5/5, bilaterally.  A sensory examination was normal.  Reflexes at the knees and ankles were normal, bilaterally.  

Essentially identical findings as to reflexes, sensation, atrophy, and gait, are shown in VA examination reports for the peripheral nerves, and neurological disorders, dated in July 2006.  These reports also note the following: there was no abnormal muscle tone or bulk.  There were no effects on shopping, feeding, bathing, dressing, toileting, or grooming; mild effects on traveling; and moderate effects on chores and recreation.  Participation in sports was prevented.  There were no significant effects on usual occupation.  A May 2006 VA X-ray report for the lumbar spine contains an impression of minimal spondylosis of the lower lumbar spine.  

The November 2010 VA spine examination report shows the following: the Veteran complained of progressively worsening back symptoms that included back pain, and locking up.  He stated that he had extreme back pain episodes every couple of months, lasting between 15 minutes and half a day, with soreness a lot of the time, but said that he was not in a lot of pain between those episodes.  He indicated that he had fatigue, decreased motion, stiffness, weakness, spasm, and constant moderate daily pain, with radiation of dull pain into his leg.  He could walk more than 1/4 of a mile, but less than one mile.  He reported using Celebrex, 100 milligrams (mg.), qd (every day), methocarbamol, 500 mg prn (as needed), and carisoprodol 350 mg. prn. There was no history of relevant hospitalization or surgery.  He had severe flare-ups every one to two months, lasting one to two days, that were alleviated by rest and medication.  There is no history of urinary symptoms.  On examination, there is kyphosis, but no gibbus, lumbar lordosis, reverse lordosis, list, scoliosis, or ankylosis.  There was no spasm, atrophy, or guarding.  There was pain with motion, tenderness, and weakness.  There was objective evidence of pain on active motion, and objective evidence of pain following repetitive motion, but no additional limitation of motion after three repetitions of the range of motion. 

A sensory examination was normal, with no dysesthesias.  Strength at the hips, ankles, and great toes was 5/5, bilaterally.  Muscle tone was normal.  There was no muscle atrophy.  An associated X-ray report for the thoracic spine was negative.  An associated X-ray report for the lumbar spine shows mild degenerative disc disease at L3-4 through L5-S1, with anterior marginal osteophytes at these levels.  The Veteran was noted to have retired as of October 2010 due to eligibility by age or duration of work.  Effects on usual occupational activities were decreased mobility and strength, problems with lifting and carrying, lack of stamina, weakness or fatigue, and lower extremity pain.  The diagnosis was degenerative joint disease of the thoracic and lumbar spine.  

Essentially identical findings as to reflexes, sensation, strength, muscle atrophy, and gait, are shown in VA examination reports for the peripheral nerves, and neurological disorders, dated in July 2006.  These reports also note the following: there was no gait abnormality.  No joint function was affected by a nerve disorder.  There was increased absenteeism, specifically, the Veteran may miss one to two days of work every couple of months due to episodes of back pain.  The Veteran cannot do chores, sports, or exercise when his back is painful.  The Veteran retired from an aerospace firm in 2006, and from the Navy in October 2010, with eligibility due to age or duration of work.  There is simply no indication in this record that the Veteran retired due to his back problem.  Therefore, a total rating due to the back (TDIU) is not at issue in this case.

Overall, VA and non-VA records, to include TriCare reports, and service treatment records associated with duty in the Naval Reserve, show that the Veteran received ongoing treatment for back pain, with physical therapy in 2007, epidural steroid injections in 2008 and 2010, and medications that included Mobic and Flexeril.  This evidence tends to show findings that are in accord with the VA examination reports.  See e.g., reports from Dr. A.W., dated in December 2007 and July 2008.  A July 2007 report notes that a motor exam demonstrated no dysfunction, and that there was normal muscle tone, balance, and gait and stance.  An April 2008 report notes that he was asymptomatic, although there was limitation of motion (specific degrees of motion were not provided).

In summary, while there is some evidence of pain, the evidence does not otherwise show functional loss due to pain to warrant an evaluation in excess of 20 percent. Pain alone does not constitute a functional loss under VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  When the range of motion findings, and the evidence showing functional loss are considered, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an initial evaluation in excess of 20 percent.  The Board therefore finds that the criteria for an initial evaluation in excess of 20 percent are not shown to have been met, and the claim must be denied.

The evidence is insufficient to show that the Veteran has associated neurological abnormalities.  See General Rating Formula, Note 1.  In this regard, VA peripheral nerves, and neurological, examination reports, dated in June 2006, note possible lumbar radiculopathy.  A number of private reports also note radiculopathy.  However, these reports are unsupported by any sort of explanation or citation to clinical studies.  The more recent and probative evidence indicates that the Veteran does not have lumbar radiculopathy, or any other neurological disability, that is related to his service-connected .  Specifically, the November 2010 VA spine examination report shows that the physician concluded that there is no evidence of radiculopathy.  In a November 2010 VA peripheral nerves examination report, another VA physician concluded that there is no objective evidence on examination of neurological abnormality secondary to service-connected lumbar and thoracic spine disease.  See Boggs v. West, 11 Vet. App. 334, 344 (1998); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  Accordingly, a separate rating for an associated neurological abnormality is not warranted. 

The Board has considered the Veteran's statements that he should be entitled to an initial increased evaluation.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his back symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an initial increased evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.  In this regard, it is important to understand that the Board does not dispute the fact that he has problems with his back, it is the basis of the 20% finding.  The only question is the degree of disability.  In this regard, it is important for the Veteran to understand that the current disability evaluation signifies significant back problems, very generally indication a 20% reduction in the ability of the Veteran to work.  Without taking into consideration the Veteran's statements, the current evaluation could not be justified. 

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R.  § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of that currently assigned is provided for certain manifestations of the service-connected disability on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has caused him to miss work about , or that it has resulted in any post-service hospitalization during the time period on appeal.  In this regard, as previously discussed, it appears that the Veteran retired from an aerospace firm in 2006, and from the Navy in October 2010, with eligibility due to age or duration of work.  While his disability has resulted in some impairment, and a VA examiner stated that he may miss one to two days of work every couple of months due to episodes of back pain, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds, therefore, that the Veteran's service-connected disability is not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claim, the Board has considered the determinations in Fenderson and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased initial evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased initial evaluation is warranted.

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made a claim for the highest rating possible, he has not submitted evidence of his unemployability, or claimed to be unemployable due to the service-connected disability in issue.  In this regard, as previously noted, he is retired.  Therefore, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015).  However, a VCAA notice need not be provided, where, as here, the claim involves an initial increased evaluation, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, TriCare records, and records associated with duty in the Naval Reserve.  The Veteran has been afforded two examinations.

In February 2015, the Board remanded this claim. The Board directed that an addendum be obtained from the November 2010 VA examiner as to whether the Veteran has had incapacitating episodes during the last 12 months, and if, so, that the durations of those episodes be provided in days or weeks.  In July 2015, an opinion was obtained from the November 2010 VA examiner that is in compliance with the Board's remand.  In July 2015, the Veteran's claim was readjudicated.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

A initial evaluation in excess of 20 percent for service-connected degenerative joint disease, thoracic and lumbar spine disorder, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


